EXHIBIT 10.3



REGISTRATION RIGHTS AGREEMENT - CONVERTIBLE NOTE

This Registration Rights Agreement (this "Agreement") is effective as of
December 18, 2012 by and between SPY Inc., a Delaware corporation (the
"Company"), and Harlingwood (Alpha) LLC, a Delaware limited liability company
("Investor").

RECITALS

In consideration of the purchase by Investor from the Company of the convertible
promissory note in principal amount of U.S. $500,000 (five hundred thousand
dollars) (the "Note") for SPY Optic, Inc., a California and wholly-owned
subsidiary of the Company, pursuant to the Convertible Note Purchase Agreement
of even date herewith and with reference to the potential conversion of all or a
portion of the principal of the Note into shares (the "shares") of the Company's
common stock, $0.0001 par value per share (the "Common Stock"), and for other
good and valid consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Investor agree as follows:

Registration Rights.

Definitions

. In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings indicated in this Section 1.1:



"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

"Holder" means Investor, in accordance with Section 1.8, or any Person to whom
Investor assigns the rights to cause the Company to register Registrable
Securities pursuant to Section 1.

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Register," "registered," and "registration" refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.

"Registrable Securities" means the shares issuable upon conversion of the Note
(the "Conversion Shares") and any other shares of Common Stock issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, the Conversion Shares; provided, however,
that the foregoing definition shall exclude in all cases any shares of Common
Stock sold by a Person in a transaction in which his or her rights under this
Agreement are not assigned in accordance with Section 1.8. Notwithstanding the
foregoing, other than in connection with an underwritten offering of Common
Stock by the Company, Registrable Securities shall only be treated as
Registrable Securities if and so long as they (i) have not been sold in a public
distribution or a public securities transaction or pursuant to Rule 144, or (ii)
may not be immediately sold to the public without registration or restriction
(including as to volume) under the Securities Act, including pursuant to Rule
144.

The number of shares of "Registrable Securities then outstanding" shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.

"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

"SEC" means the Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended.

Company Registration

. If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holder) any of the Common Stock under the Securities
Act in connection with the public offering of such securities solely for cash
(other than a registration relating solely to (a) employee benefit plans on Form
S-8 (or any successor form), (b) a transaction covered by Rule 145 under the
Securities Act, (c) a registration in which the only stock being registered is
Common Stock issuable upon conversion of debt securities which are also being
registered, (d) a registration on Form S-4 (or any successor form), or (e) a
rights offering, the Company shall, not less than twenty (20) days prior to the
proposed date of filing of a registration statement under the Securities Act,
provide written notice to the Holder of such registration. Upon the written
request of the Holder given within five business days after receipt of such
notice from the Company, the Company shall, subject to the provisions of Section
1.6, cause to be registered under the Securities Act all of the Registrable
Securities that the Holder has requested to be registered; provided, however,
Holder shall not be entitled to register less than 100,000 shares of common
stock (except to the extent the number of shares is reduced pursuant to Section
1.6). For sake of clarity, the registration rights pursuant to this Section 1.2
shall only apply if Holder is eligible to be included in the form of
registration statement to be filed in accordance with the Securities Act and the
rules and regulations promulgated thereunder.



Obligations of the Company

. Whenever causing Registrable Securities to be registered pursuant to this
Section 1, the Company shall:



Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and to keep such registration
statement continuously effective under the Securities Act, except as provided
herein, until the date which is the earlier date of (i) when all Registrable
Securities have been sold, (ii) except for an underwritten offering, when all
Registrable Securities may be sold without volume limitation pursuant to Rule
144, or (ii) 90 days after the initial effective date (the "Effectiveness
Period").

Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the Effectiveness Period.

Furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as the Holder may reasonably request in order to
facilitate the disposition of Registrable Securities; provided, however, that
the foregoing obligation shall be deemed satisfied if such material is available
through EDGAR or on or through the Company's website.

Use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holder,
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Subject to Section 1.7, the Holder
shall also enter into and perform its obligations under such an agreement.

Notify the Holder at any time when a prospectus relating to Registrable
Securities is required to be delivered under the Securities Act of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; such obligation to continue for the duration of the Effectiveness
Period.

Use its commercially reasonable efforts to cause all such Registrable Securities
registered pursuant hereto to be listed on each securities exchange on which
similar securities issued by the Company are then listed.

Provide a transfer agent and registrar for all Registrable Securities registered
pursuant hereunder and a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration.

Advise the Holder, promptly after the Company receives notice or obtains
knowledge, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and promptly use its commercially reasonable
efforts to prevent the issuance of any stop order or to obtain its withdrawal if
such stop order should be issued.

Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and notify the Holder of any request by the
SEC for the amending or supplementing of such registration statement or
prospectus or for additional information, and furnish to the Holder at least
three business days prior to the filing thereof a copy of any amendment or
supplement to such registration statement or prospectus and not file any thereof
to which the Holder shall have reasonably objected on the grounds that such
amendment or supplement does not comply in all material respects with the
requirements of the Securities Act or of the rules or regulations thereunder.

Furnish Information

. It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 1 with respect to the Registrable Securities
that the Holder shall furnish to the Company such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of the
Registrable Securities.



Expenses of Registration

. The Company shall pay for all registration expenses (other than underwriting
discounts and commissions) incurred in connection with registrations, filings or
qualifications pursuant to Section 1.2 (including, without limitation, all
registration, filing and qualification fees, and printer's fees) and the fees
and costs of one counsel for the Holder or Holders, which shall be mutually
agreed upon in the event there are multiple Holders;
provided
,
however
, that a Holder (together with all other Holders that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the Company, if such Holder reasonably
determines that representation by the counsel retained by the Company would be
inappropriate due to actual or potential differing interests between such Holder
and any other party represented by such counsel in such action;
further provided
,
however
, the Company shall not be responsible for paying any fees of counsel for the
Holder or Holders in excess of $10,000 in the aggregate. All selling expenses
relating to the Registrable Securities (including any underwriting discounts and
commissions) and the fees of counsel for the Holder or Holders, if any, in
excess of $10,000 shall be borne by the Holder or Holders.



Underwriting Requirements

. In connection with any offering involving an underwriting of shares of Common
Stock, the Company shall not be required under Section 1.2 to include any of the
Holder's Registrable Securities in such underwriting unless the Holder accepts
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it, and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering by the Company. A Holder desiring to participate in such registration
shall enter into an underwriting agreement in customary form with the managing
underwriter or underwriters selected for such underwriting by the Company. If
the total amount of securities, including Registrable Securities, requested by
all stockholders of the Company to be included in such offering exceeds the
amount of securities that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the Holder and other selling
stockholders which have requested to participate in such registration as the
result of the exercise of rights of the type contained in Section 1.2 according
to the total amount of securities requested to be included therein by the Holder
and each such other selling stockholder or in such other proportions as shall
mutually be agreed to by Holder and other such selling stockholders).



Indemnification

. In the event any Registrable Securities are included in a registration
statement under this Section 1:



To the extent permitted by law, the Company will indemnify and hold harmless the
Holder, any underwriter (as defined in the Securities Act) for the Holder,
Affiliates of the Holder, and each person, if any, who controls the underwriter
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), against any losses, claims, damages,
liabilities (joint or several), action to which they may become subject under
the Securities Act, the Exchange Act or other federal or state law, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a "Violation") and any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action: (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, under which the Registrable
Securities of the Holder were registered under the Securities Act, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law;
provided, however, that the indemnity agreement contained in this subsection
1.7(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable to any Holder, underwriter or controlling person for any such
loss, claim, damage, liability, or action to the extent that it arises out of or
is based upon (y) a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by such Holder, underwriter or controlling person, or (z) any
action by such Holder, underwriter or controlling person in violation of
applicable law with respect to the sale of the Registrable Securities. The
indemnity under this Section 1.7(a) shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holder or any such
underwriter or controlling person and shall survive the transfer of such
securities by the Holder.

To the extent permitted by law, the Holder will indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each Person, if any, who controls the Company within the
meaning of the Securities Act, any underwriter, and any controlling person of
any such underwriter against any losses, claims, damages, or liabilities (joint
or several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by the Holder expressly for use in connection with
such registration, and any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage or
liability; provided, however, that the indemnity agreement contained in this
subsection 1.7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld);
provided, further, however, that in no event shall any indemnity under this
subsection 1.7(b) exceed the gross proceeds from the offering received by the
Holder, less any offering or selling expenses, except in the case of willful
fraud by the Holder.

Promptly after receipt by an indemnified party under this Section 1.7 of notice
of the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 1.7, deliver to the indemnifying party a
written notice of the commencement thereof. In case any such action is brought
against an indemnified party, unless in such indemnified party's reasonable
judgment a material conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, the indemnifying party
shall be entitled to participate in and to assume the defense thereof, jointly
with any other indemnifying party similarly notified to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party for any legal or other expenses subsequently incurred by
the latter in connection with the defense thereof other than reasonable costs of
investigation. The failure to deliver written notice to the indemnifying party
within 20 days after the indemnified party is served with such action, if
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 1.7. Any consent to entry of any judgment or
settlement shall not require the written consent of the indemnified party if
such consent or settlement (i) includes as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation and (ii) does not contain
any restrictions on the indemnified party which would apply after the consent or
settlement becomes effective.

If the indemnification provided for in this Section 1.7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided,
however, that in no event shall any contribution by the Holder under this
Subsection 1.7(d) exceed the gross proceeds from the offering received by the
Holder, less any offering or selling expenses, except in the case of willful
fraud by the Holder. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

The obligations of the Company and Holder under this Section 1.7 shall survive
the completion of any offering of Registrable Securities in a registration
statement under this Section 1, and otherwise.

Assignment of Registration Rights

. The rights to cause the Company to register Registrable Securities pursuant to
this Section 1 may be transferred or assigned by a Holder to a transferee or
assignee of all of the Registrable Securities;
provided
,
however
, that as a condition precedent to such transfer or assignment: (a) the
transferor shall concurrently with such transfer furnish to the Company written
notice of the name and address of such transferee or assignee, (b) such
transferee or assignee agrees in writing to be bound by and subject to all
restrictions and conditions set forth in this Agreement and (c) such transferee
or assignee shall not be a Person, or a director, officer, employee or
representative of a Person, that competes with the business of the Company.



Preparation

. In connection with the preparation and filing of a registration statement
under the Securities Act pursuant to this Agreement, the Company will give the
Holder and its counsel and accountants copies of drafts of the registration
statement, and Holder and its counsel may submit comments to the Company
(subject to the Company's ultimate discretion as to the contents), and each
amendment thereof or supplement thereto.



Discontinue Disposition

. Each Holder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1.3(f), such Holder
shall immediately discontinue such Holder's disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Holder is informed by the Company that the Holder may
dispose of Registrable Securities pursuant to the registration statement
covering such Registrable Securities.



Termination Prior to Effectiveness

. Notwithstanding anything to the contrary in this Agreement, the Company has
the right, exercisable in its sole discretion, to defer, terminate or withdraw
any registration initiated by it prior to the effectiveness of such
registration, whether or not any Holder has elected to include any or all of the
Registrable Securities in such registration.



Control of Registration

. Except as otherwise provided in this Agreement, the Company shall have sole
control in connection with the preparation, filing, withdrawal, amendment or
supplementing of any registration statement, the selection of underwriters, and
the distribution of any preliminary prospectus included in a registration
statement, and may include within the coverage thereof additional shares of
Common Stock or other securities for its own account or for the account of one
or more of its other security holders.



Miscellaneous

.

Entire Agreement

. This Agreement and the Convertible Note Purchase Agreement, of even date
herewith, between the parties hereto (the "
Purchase Agreement
") contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such subject matter.



Notices

. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, provided such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature page prior to 5:30 p.m. (San Diego time) on a
business day and an electronic confirmation of delivery is received by the
sender (b) the next business day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:30 p.m. (San
Diego time) on any business day, (c) one business day following the date of
mailing, if sent by a nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address as may be designated in writing
hereafter, in the same manner, by such Person.



Amendments; Waivers

. No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Holder
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.



Construction

. The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. All references in this Agreement
to sections are to sections of this Agreement unless expressly otherwise
indicated.



Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.



Governing Law

. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California, without regard to the principles of conflicts
of law thereof.



Venue and Arbitration

. Subject only to the arbitration provisions of this Agreement, the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of the state
courts of the State of California in San Diego County or the United States
District Court for the Southern District of California, for the purposes of any
lawsuit, action or other proceeding arising out of or based upon this Agreement
and the subject matter hereof. Any dispute, controversy or claim arising out of
or relating to this Agreement (other than claims for injunctive or equitable
relief), including, but not limited to, the interpretation, breach or
termination thereof (including whether the claims asserted are arbitrable),
shall be referred to and finally determined by arbitration in accordance with
the Judicial Arbitration Mediation Services ("
JAMS
") Comprehensive Arbitration Rules and Procedures if the matter in dispute is
over $250,000 or under JAMS Streamlined Arbitration Rules and Procedures if the
matter in dispute is $250,000 or less. The tribunal will consist of a sole
arbitrator who shall be a retired judge, in accordance with California Code of
Civil Procedure section 1280 et seq. The place of arbitration shall be San
Diego, California. The language to be used in the arbitral proceedings will be
the English language. The arbitrator shall be selected by mutual agreement of
the parties or, if the parties cannot agree, then by striking from a list of
arbitrators supplied by JAMS. The arbitration shall be a confidential
proceeding, closed to the general public. The arbitrator shall issue a written
opinion stating the essential findings and conclusions upon which the
arbitrator's award is based. The arbitrator may, in the award, allocate all or
part of the costs of the arbitration, including the fees of the arbitrator, and
fees and costs of the prevailing party. Judgment upon any award rendered by the
arbitrator(s) shall be final, and may be entered in any court having
jurisdiction.



Execution

. This Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or pdf, such signature shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or pdf signature page were an
original thereof.



Severability

. If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.



Specific Performance

. In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Holder shall be entitled to
specific performance of the Company's covenants under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.



[Signature Page Follows]

The parties have executed this Registration Rights Agreement as of the date
first above written.

SPY INC.



 

By:/s/ Michael D. Angel

Name:Michael D. Angel

Title:Chief Financial Officer and Treasurer



Address for Notices:



SPY Inc.:

2070 Las Palmas Drive

Carlsbad, California 92011

Attention: Michael Marckx, President and Chief Executive Officer

Facsimile: (760) 804-8421

Email: mmarckx@spyoptic.com



w/copy to:



SPY Inc.:

2070 Las Palmas Drive

Carlsbad, California 92011

Attention: Michael Angel, Chief Financial Officer, Treasurer and Secretary

Facsimile: (760) 804-8440

mangel@spyoptic.com



 

w/additional copy to:



John Hentrich

Sheppard, Mullin, Richter & Hampton LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130-206

Facsimile No.: (858) 847-4865

Email: jhentrich@sheppardmullin.com



[signatures continued on next page]







HARLINGWOOD (ALPHA), LLC

By: Harlingwood Investment Partners I, LLC,

Manager



 

By: /s/ Fir Geenen

Fir Geenen, Manager



Address for Notices:



Harlingwood Alpha, LLC:

P.O. Box 7033

Rancho Santa Fe, CA 92067

Attention: Fir Geenen

Phone: (619) 758-5111

Email: fmg@harlingwood.com



With a copy to:



Matthew D. Short

Senior Counsel

Procopio, Cory, Hargreaves & Savitch LLP

525 B Street, Suite 2200

San Diego, CA 92101

Phone: (619) 525-3897

Email: matt.short@procopio.com

